DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 8, 10, 11, 13, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maergner et al. (US 2017/0287474).
Regarding Claim 1, Maergner et al discloses an artificial intelligence (AI) apparatus for speech recognition, comprising: an input interface configured to obtain speech data corresponding to user speech (the ASR engine 204 may process a speech input and access a recognition dictionary 210 to identify one or more named entities in the speech input) (page 4, paragraph [0034]); and a processor configured to train an acoustic model including a shared network and a branch network connected to the shared network(The P2P converter 214 may employ different types of mapping to link phonemes from one language to phonemes from another language. For example, the P2P converter 214 may employ a context-independent mapping or a context-dependent mapping. The different types of mapping employed by the P2P converter 214 may be based on one or more algorithms and/or models, such as acoustic models, Hidden 
Regarding Claim 2, Maergner et al discloses an AI apparatus, wherein the shared network includes a first AI model configured to apply common acoustic information of a plurality of speech data used during training to output hidden representation and configured to transfer the hidden representation to a layer of the branch network (In addition to the trained and/or specialized G2P converter 216, at block 510, manual pronunciations of foreign words may also be applied for recognition of multilingual named entities. Manual pronunciations for a subset of foreign words may be provided by a separate dictionary in the native language) (page 8, paragraph [0054]).
Regarding Claim 4, Maergner et al discloses an AI apparatus, wherein the branch network includes a second AI model configured to output the phonemes corresponding to the speech data based on the hidden representation transferred by the layer of the shared network (In addition to the trained and/or specialized G2P converter 216, at block 510, manual pronunciations of foreign words may also be applied for recognition of multilingual named entities. Manual pronunciations for a subset of foreign 
Regarding Claim 7, Maergner et al discloses an AI apparatus, wherein the input unit receives second speech data (the user associated with user client 202 may make a statement in a native language (e.g., German) such as "Warm lauft How I Met Your Mother im Fernsehen", which may be translated to "When is How I Met Your Mother on TV" in English) (page 9, paragraph [0057]); and wherein the processor inputs the second speech data to an updated acoustic model including the shared network updated by training and a native branch network, and performs speech recognition using phonemes of a native language output by the updated acoustic model (the ASR engine may identify "How I Met Your Mother" as a token and retrieve a native pronunciation for the token based on the recognition dictionary. The ASR engine may then use the native pronunciation of the token to perform speech recognition (e.g., identifying the foreign (English) words in the native language (German) input)) (page 9, paragraph [0057]).
Regarding Claim 8, Maergner et al discloses an AI apparatus, wherein the second speech data includes foreign speech data (the user associated with user client 202 may make a statement in a native language (e.g., German) such as "Warm lauft How I Met Your Mother im Fernsehen", which may be translated to "When is How I Met Your Mother on TV" in English) (page 9, paragraph [0057]); and wherein the processor inputs the second speech data to the updated acoustic model and performs speech recognition using the phonemes of the native language output by the updated acoustic model (the ASR engine may identify "How I Met Your Mother" as a token and retrieve a 
Claim 10 is rejected for the same reason as claim 1.
Claim 11 is rejected for the same reason as claim 2.
Claim 13 is rejected for the same reason as claim 4.
Claim 16 is rejected for the same reason as claim 7.
Claim 17 is rejected for the same reason as claim 8.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maergner et al. in view of Reinhard et al. (US 7,415,411).
Regarding Claim 3, Maergner et al teaches an AI apparatus, wherein the plurality of speech data includes native speech data or foreign speech data (the ASR engine 204 may receive a speech input from user client 202, wherein the speech input comprises named entities with one or more words or phrases in more than one language (e.g., one or more foreign words or phrases in native language speech input) (page 4, paragraph [0035]). 

Reinhard et al teaches wherein, when obtaining the native speech data, the processor trains the shared network and a native branch network connected to the shared network, and when obtaining the foreign speech data, the processor trains the shared network and a foreign branch network connected to the shared network (Fig. 2, Steps 202, 204)  (FIG. 2 illustrates a process for generating acoustic models of a foreign language utilizing native language phonemes in accordance with a preferred embodiment of the present invention. The mechanics of the process may be more fully understood by referring to FIG. 1 while going through the steps of the process. The process begins with providing, to a controller, training material and acoustic models for a foreign language and training material and acoustic models for a native language (Step 202, 204)) (col. 5, lines 36-51).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Maergner with the teaching of Reinhard to improve speech recognition accuracy by accepting speech input from speakers who are speaking words that are foreign to the speaker’s native language.  
Regarding Claim 5, Maergner et al fails to teach an AI apparatus, wherein, when the speech data is speech data uttered by a native speaker, the processor trains the shared network and a native branch network connected to the shared network using 
Reinhard et al teaches an AI apparatus, wherein, when the speech data is speech data uttered by a native speaker, the processor trains the shared network and a native branch network connected to the shared network using native speech data and phonemes of a native language corresponding to native speech data (Fig. 2, Steps 202, 204)  (FIG. 2 illustrates a process for generating acoustic models of a foreign language utilizing native language phonemes in accordance with a preferred embodiment of the present invention. The mechanics of the process may be more fully understood by referring to FIG. 1 while going through the steps of the process. The process begins with providing, to a controller, training material and acoustic models for a foreign language and training material and acoustic models for a native language (Step 202, 204)) (col. 5, lines 36-51).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Maergner with the teaching of Reinhard to improve speech recognition accuracy by accepting speech input from speakers who are speaking words that are foreign to the speaker’s native language.  
Regarding Claim 6, Maergner et al fails to teach an AI apparatus, wherein, when the speech data is uttered by a foreign speaker, the processor trains the shared network and a foreign branch network connected to the shared network using foreign speech data and phonemes of a foreign language corresponding to the foreign speech data.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Maergner with the teaching of Reinhard to improve speech recognition accuracy by accepting speech input from speakers who are speaking words that are foreign to the speaker’s native language.  
Claim 12 is rejected for the same reason as claim 3.
Claim 14 is rejected for the same reason as claim 5.
Claim 15 is rejected for the same reason as claim 6.
Allowable Subject Matter
Claims 9 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to teach “wherein the processor changes the updated acoustic model to connect the shared network to a branch network corresponding to the user selection based on the user selection, inputs the second acoustic data to the changed acoustic model, and performs speech recognition using phonemes output by the changed acoustic model” as recited in claim 9, and “changing the updated acoustic model to connect the shared network to a branch network corresponding to the user selection based on the user selection, wherein the inputting the second speech data includes inputting the second acoustic data to the changed acoustic model; and wherein the performing the speech recognition includes performing the speech recognition using phonemes output by the changed acoustic model” as recited in claim 18.  
Cited Art
The Prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Yu et al, discloses speech recognition and decoding pertaining to the field of speech processing.
Kang et al. discloses speech recognition based on a deep-neural-network (DNN) sound model.
Rao et al. discloses building a topic specific language model for use in automatic speech recognition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468.  The examiner can normally be reached on Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATWANT K SINGH/Primary Examiner, Art Unit 2672